Citation Nr: 1608975	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  04-28 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes.

2.  Entitlement to service connection for necrotizing pancreatitis.  

3.  Entitlement to service connection for thyroid cancer.

4.  Entitlement to service connection for bilateral visual disability.  

5.  Entitlement to an effective date earlier than August 23, 2011 for the award of a 50% rating for service-connected posttraumatic stress disorder (PTSD).  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  

7.   Whether new and material evidence has been received to reopen a claim seeking service connection for osteoarthritis of the right knee.

8.  Whether new and material evidence has been received to reopen a claim seeking service connection for muscle aches.

9.  Whether new and material evidence has been received to reopen a claim seeking service connection for chronic fatigue.

10.  Entitlement to compensation under 38 U.S.C.A. § 1151 for chronic low back pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to January 1988 and from September 1990 to June 1991, including service in Iraq during the 1st Persian Gulf War.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In April 2012, all of the above claims, with the exception of the claim for an earlier effective date, were remanded for further development.    

The issues of whether new and material evidence has been received to reopen claims seeking service connection for osteoarthritis of the right knee, muscle aches and chronic fatigue; and the issues compensation under 38 U.S.C.A. § 1151 for chronic low back pain and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's diabetes, necrotizing pancreatitis and thyroid cancer were not manifest in service and are not shown to be related to service, including any chemical exposure therein.  

2.  The Veteran is not shown to have any current visual disability other than refractive error, which includes presbyopia and astigmatism.  

3.  By an unappealed decision entered in April 2012, the Board determined, in pertinent part, that an effective date prior to August 23, 2011 for assignment of a higher, 50 percent rating for PTSD was not warranted.  
 
4.  No motion for revision or reconsideration of the Board's April 2012 decision has been made or received.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for diabetes, pancreatitis and thyroid cancer are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R.  §§ 3.303, 3.304, 3.307, 3.309 (2015).

2. The criteria for entitlement to service connection for a bilateral visual disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R.  §§ 3.102, 3.159, 3.303(c), 4.9 (2015).   

3.  The Board does not have jurisdiction to revisit the finality of the April 2012 Board decision that in pertinent part denied an effective date prior to August 23, 2011 for assignment of the 50% rating for PTSD.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service connection claims

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303.    

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement. Shedden v.  Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A disability which is proximately due to or the result of a service- connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

A.  Diabetes, necrotizing pancreatitis and thyroid cancer  

The Veteran's service treatment records do not show any blood sugar, pancreatic or thyroid problems.  At March and October 1991 physical examinations, the Veteran's endocrine system and his abdomen and viscera were found to be normal.  Also, at the October 1991 examination, sugar testing was negative.  On a March 1991 report of medical history, the Veteran reported that he was in good health and did not have any medical prescription.  He indicated that he had never had any thyroid disease, frequent indigestion, stomach, liver intestinal or gall bladder trouble or sugar or albumin in his urine.   Similarly, on a May 1991 report of medical history, the Veteran indicated that the only disease or injury he had suffered during his deployment to Southwest Asia was pain in the right knee.  He also reported that he did not have any stomach or belly pain, nausea, diarrhea or bloody bowel movements.  Additionally, he indicated that did not believe that he, or any members of his unit, had been exposed to chemical or germ warfare.  

In a July 1997 letter from the Department of Defense, it was noted that if the Veteran was with his unit on March 10, 1991, he may have been in an area that where exposure to a very low level of nerve agents, sarin and cyclosarin, was possible via the plume of smoke that formed from demolition of Iraqi weapons at Khamisiyah.   

In regard to the claim for thyroid cancer, the Veteran reported a lump in his thyroid at an initial post-service VA medical evaluation in August 1992.  The examining physician palpated the thyroid and did not find any nodule but did feel a bit of fullness on the left side of the gland, with the Veteran reporting that the gland was not tender.  The physician diagnosed rule out thyroid disease and laboratory testing for thyroid function was recommended.  Subsequent treatment records do not indicate that any thyroid abnormalities were discovered and during October 1994 laboratory testing, values pertaining to thyroid function (i.e. FREE T4 and TSH) were found to be in the normal range.  Much later, in June 2009, the Veteran was found to have a thyroid nodule.  Then a total thyroidectomy and central neck dissection was performed in September 2009, with the final pathology report showing medullary thyroid cancer. 
  
In regard to the claims for pancreatitis and diabetes, VA treatment records show that the Veteran experienced necrotizing pancreatitis requiring stent and cyst gastrotomy for fluid drainage with feeding tube insertion in December 2007.  The stenting and feeding tube were subsequently removed.  The Veteran was also noted to have developed diabetes after being admitted for treatment for the pancreatitis, for which he received insulin.   

The Veteran has essentially alleged that his pancreatitis, diabetes and thyroid cancer have resulted from chemical and environmental exposures and/or the medicine he took to protect against potential chemical exposure during his service in Iraq.  He has also indicated that diabetes has resulted from his pancreatitis.  Additionally, the Board hearing, he appeared to assert that he felt some weakness and nausea after returning from the Gulf War, which he thought could have been early symptoms of diabetes.   

As alluded to above, the service treatment records do not show any indication of manifestation of any of these diseases during service and there is nothing to suggest that any weakness or nausea experienced during service constituted early symptoms of diabetes.  Also, while the Veteran did apparently report a thyroid "lump" in August 1992, no nodule was found on examination, there were no findings of any abnormal thyroid function at that time; the subsequent October 1994 laboratory testing pertaining to thyroid function was within normal limits; and the Veteran was not actually found to have any problems with thyroid function until 2009. 

Additionally, although the Veteran may have been exposed to a very low level of the nerve agents, sarin and cyclosarin, there is no medical evidence that even suggests that exposure to these agents, or to any other chemical, environmental or medicinal entities during service, is any way related to the Veteran's subsequent development of these diseases.  Further, although the Veteran may believe that such a relationship is present, as a layperson, with no demonstrated expertise concerning the etiology of diabetes, pancreatitis or thyroid cancer, the Board cannot attach any probative value to this belief.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, while it is shown that the Veteran's diabetes resulted from his pancreatitis, as there is no basis for awarding service connection for the pancreatitis, there is also no basis for awarding service connection for diabetes on a secondary basis.  38 C.F.R. § 3.310.  

Finally, the provisions pertaining to undiagnosed illness manifested in a Gulf War Veteran do not apply to these claims, as the clear diagnoses of diabetes, pancreatitis and thyroid cancer have been rendered and accepted.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.
  
In regard to the thyroid cancer claim, the Veteran alleged in a July 2011 notice of disagreement that a lump on the right side of his thyroid was actually discovered by a Dr. D during a gulf war examination conducted upon his return from service in 1991 and that he asked Dr. D about the lump in 1992 and was informed that "sometimes that happens."  The Veteran also indicated that this lump was then noticed by VA medical personnel in 2007 and subsequently determined to be cancerous.  

However, as alluded to above, the post-service VA medical records indicate that the Veteran did not have an initial visit with a VA physician until August 1992, at which point his thyroid was examined and it was determined that he did not have a nodule or lump but did have a fullness, in the left, rather than the right thyroid, providing evidence against this claim. 

Also, early records from the claims file show that the Veteran filed an initial claim for service connection for knee disability just after separation in June 1991 and was subsequently scheduled for VA compensation and pension examinations in July 1991, August 1991, November 1991 and December 1991 but failed to report.  Then, in a September 1992 statement, the Veteran indicated that he had been scheduled for the prior VA examinations but due to family circumstances and incidents, he had been unable to keep the appointments.  However, because the pain in his knees had become so unbearable, he had obtained medical assistance at the Birmingham VAMC in September 1992.  

Taken together, the lack of any post-service VA treatment records in the claims file dated prior to the September 1992 notation of an initial post-service physician visit, the documentation of the numerous missed VA examinations between separation from service and September 1992 and the Veteran's contemporaneous reporting indicating that he did go to the Birmingham VAMC in September 1992 but not noting any visits before then, tend to indicate that he did not receive any VA medical assistance or evaluation prior to this date.  

Additionally, the records affirmatively show that the Veteran received a Gulf War registry examination by Dr. D in February 1995 and do not indicate that he had received such an examination from this physician previously, providing more evidence against this claim.  Thus, based on a comparison of the chronology shown by the medical records and other claims file documents with the Veteran's July 2011 report (approximately 20 years later), the Board finds the Veteran's later report inaccurate.  

Thus, the evidence indicates that he did not report a thyroid "lump" until September 1992.  In coming to this conclusion, the Board is not finding that the Veteran's reporting was dishonest; only that his memory was not accurate.

The Board recognizes that dealing with diseases such as diabetes, pancreatitis and thyroid cancer is extremely challenging and empathizes with all the difficulty that this has caused the Veteran.  However, it must follow the controlling law and regulations.  These provisions simply do not allow for awards of service connection, where, as here, diabetes, pancreatitis and thyroid cancer were not shown in service and are not otherwise shown by competent evidence to be related to service, including any chemical exposure therein.  In addition, the service and, most importantly, post-service medical evidence provides, overall, evidence against these claims.  For these reasons, the Board must deny these claims.  38 C.F.R. § 3.303, 3.307, 3.309; Shedden, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Alemany, 9 Vet. App. 518 (1996).  

B.  Visual disability

In regard to visual disability, the service treatment records do not show any chronic eye problems.  At his March 1991 examination, the Veteran had 20/25 near vision in the right eye and 20/20 near vision in the left eye.  

The Veteran has testified that that his eyesight has not been very good since service; that he cannot drive at night; that he experiences floaters and sometimes sees a black spot and that he feels these symptoms are related to service and/or to his diabetes.  At the outset, the Board notes that the medical evidence of record does not establish that the Veteran has a current visual disability for which service connection may be granted.  In this regard, at a September 2009 VA optometry visit, the Veteran was diagnosed only with refractive error, including compound myopic astigmatism and presbyopia.  Nor is there other medical evidence of record tending to show a current visual disability other than refractive error.  Notably, refractive error of the eyes, due to such eye disorders as myopia, presbyopia and astigmatism is not a disability for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9; McNeely v. Principi, 3 Vet. App. 357, 364 (1992).   

The Veteran did also testify to having additional symptoms that might not be attributable to refractive error, including floaters, a blind spot and inability to drive at night.  However, to the extent these symptoms are representative of an eye disability that could be subject to service-connected compensation, there is no medical evidence of record, which even suggests that such disability is related to the Veteran's service.  Additionally, while the Veteran may believe that such symptoms are related to service, as a layperson, without any demonstrated expertise concerning the etiology of eye problems, such a belief is not competent evidence of such a relationship.  See e.g. Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, given that diabetes is not subject to service connection, any eye disability secondary to this disease cannot be subject to service connection.  38 C.F.R. § 3.310.  

The Board empathizes with the Veteran's visual difficulties.   However, as explained above, the Board must follow the controlling law and regulations.  Because the evidence does not show any current visual disability for which service connection may be granted, the Board does not have a basis for granting the Veteran's claim.  38 C.F.R. §§ 3.303(c), 4.9; Shedden, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Alemany, 9 Vet. App. 518 (1996).

II.  Effective date earlier than August 23, 2011 for the 50% rating for PTSD

The Veteran essentially asserts that an earlier effective date for assignment of a 50% rating for his service-connected PTSD is warranted.  Service connection for PTSD was granted by an April 1999 rating decision, which assigned a 30 percent rating for this disability effective August 21, 1992.  In a June 2003 rating decision, which the Veteran appealed, the RO continued the 30 percent rating.  In a December 2011 rating decision, the RO granted an increased, 50 percent rating for PTSD effective August 23, 2011.  Because this decision was not a full grant of the benefit sought and the Veteran did not express satisfaction with it, the Veteran's underlying appeal of the June 2003 rating decision continued.  

In the April 2012 decision, the Board denied a denied a rating in excess of 30 percent for PTSD prior to August 23, 2011 and denied a rating in excess of 50 percent for PTSD from August 23, 2011.  The Veteran did not appeal this decision to the Court of Appeals for Veterans' Claims (Court).  

Subsequently, in a September 2012 claim, the Veteran requested to reopen his claim for PTSD "for early effective date."  He noted that he had appealed the original effective date for increase on July 22, 2003 but that "the AMC or Board made an effective date of August 23, 2012."  After the claim for the earlier effective date was denied by the RO, the Veteran perfected an appeal to the Board. 

By nature of denying a rating in excess of 30 percent for the Veteran's PTSD prior to August 23, 2011, the Board denied awarding an effective date prior to August 23, 2011 for assignment of a 50 percent rating for PTSD.  Also, because the Veteran did not appeal this decision to the Court, it became final.  See 38 C.F.R. § 7104(b).  Consequently, the Board cannot reconsider this decision absent a request for reconsideration or a motion to revise based on clear and unmistakable error, neither of which has been presented in this case.  See 38 U.S.C.A. §§ 7103, 7111.  In the September 2012 claim, the Veteran did request reopening, suggesting that he was petitioning to reopen a claim for an earlier effective date for assignment of the 50% rating based on submission of new and material evidence.  

However, as a matter of law, such a petition cannot lead to assignment of an effective date for the 50% rating that is any earlier than September 6, 2012, when the petition was received, a date which is clearly after August 23, 2011.  See 38 C.F.R. § 3.400; Flash v. Brown, 8 Vet.App. 332, 340 (1995).  

Moreover, to the extent that the Veteran's September 2012 communication is a freestanding claim for an earlier effective date, it is specifically prohibited by the controlling case-law.  Rudd v. Nicholson, 20 Vet. App. 296 (2006). 

In sum, because the Board's April 2012 decision is final and because no motion for reconsideration or revision based on clear and unmistakable error has been advanced, the Veteran's claim for an earlier effective date for assignment of the 50% rating for PTSD must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
III.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In regard to the claim for an earlier effective date for the 50% rating for PTSD, these duties do not apply as this claim must be denied as a matter of law.  The VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.   See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  Thus, any deficiency in VA's notice or development action in relation to this claim constitutes harmless error.

In regard to the claims for service connection for diabetes, pancreatitis, thyroid cancer and visual disability, VA provided adequate notice in letters sent to the Veteran in May 2008, January 2009 and October 2009. 

 VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The service treatment records, post-service medical records and Social Security Administration (SSA) records are all are associated with the claims file.  There is no indication that there is any additional, outstanding pertinent evidence associated with the claims decided herein.  

Additionally, the Veteran testified at a hearing before the undersigned VLJ in July October 2015.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the hearing, the VLJ clarified with the Veteran and his representative all of the issues for which testimony would be presented and explained what must be established for each issue.  Also, both the representative and the VLJ asked relevant questions concerning the claims.  Additionally, the VLJ asked specific questions in order to attempt to ascertain whether there might be any additional pertinent evidence outstanding.  Further, neither the Veteran nor his representative has asserted that the VLJ failed to comply with either of these applicable duties.    
 
In certain instances, VA has a duty to do provide a medical examination with medical nexus opinion in relation to claims for service connection.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In regard to the claims for service connection for pancreatitis, diabetes and thyroid cancer, there is no medical evidence even suggesting a relationship between service and these disabilities and no competent or credible lay evidence of continuity of disease-related symptomatology since service.  Rather, there is simply a bare assertion that these diseases are service-related.  Similarly, with regard to the claim for service connection for visual disability, the record contains only a bare assertion from the Veteran that his current eye symptomatology is service-related without any medical evidence even suggesting such a relationship, and he has only alleged continuity of symptomatology in relation to visual disability that cannot be awarded service connection (i.e. refractive error).  Accordingly, VA medical examinations with medical nexus opinions are not necessary in relation to these claims.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. 79 (2006); Waters v. Shinseki, 601 F.3d 1274   (Fed. Cir. 2010).  
    
There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims decided herein.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

ORDER

Service connection for diabetes is denied.

Service connection for necrotizing pancreatitis is denied.  

Service connection for thyroid cancer is denied.  

Service connection for bilateral visual disability is denied.    

An effective date earlier than August 23, 2011 for the award of a 50% rating for service-connected posttraumatic stress disorder (PTSD) is denied.   
REMAND

At the October 2015 hearing, the undersigned VLJ attempted in to clarify with the Veteran and his representative whether there were any other issues, which the Veteran was appealing, which had not yet been certified to the Board, noting that the previous April 2012 Board decision had actually addressed 8 issues.  

At the hearing, neither the Veteran nor the representative identified any such issues other than entitlement to a TDIU, for which testimony was heard.  However, subsequent to the October 2015 hearing, the Veteran, in a January 2016 Form 9, perfected appeals in relation to four additional issues; whether new and material evidence has been received to reopen claims seeking service connection for osteoarthritis of the right knee, muscle aches and chronic fatigue and entitlement to compensation under 38 U.S.C.A. § 1151 for chronic low back pain.  

The Board wishes to emphasize with the Veteran that raising new claims at different stages of his appeal only delays the adjudication of the case overall.

In so doing, he requested a Board videoconference hearing in relation to these claims.   There is no indication in the claims folder that such request has been addressed.  Thus, to ensure compliance with due process requirements, and because Travel Board hearings are scheduled by the RO, the case must be remanded.  

The claim for a TDIU is inextricably intertwined with these additional claims and must also be remanded (simply stated, the new claims could impact the TDIU finding).  A Board panel decision may be required on the TDIU issue if TDIU is address in the second hearing. . 

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Board videoconference hearing at the RO, addressing the petitions to reopen the claims for service connection for osteoarthritis of the right knee, muscle aches and chronic fatigue; the claim for entitlement to compensation under 38 U.S.C.A. § 1151 for chronic low back pain.  (The VLJ conducting the videoconference hearing is advised that because testimony was heard in relation to the claim for a TDIU at the previous October 2015 Board hearing, this issue, if addressed in the second hearing, will need to be addressed by a panel decision - it appears that the new service connection claims may be addressed in a separate decision).   The case should then be processed in accordance with standard appellate practices.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


